UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1912


JOSE RODOLFO MEDRANO-GAYTAN, a/k/a Rodolfo Medrano-Gaytan,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 23, 2016              Decided:   March 18, 2016


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Emily Anne Radford, Assistant
Director, Brett F. Kinney, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Rodolfo Medrano-Gaytan, a native and citizen of El

Salvador,     petitions     for   review      of    an   order   of   the    Board     of

Immigration     Appeals     (Board)      dismissing       his    appeal     from     the

immigration judge’s (IJ) order denying his motion to reopen.                          We

deny the petition for review.

      An alien may file one motion to reopen within 90 days of

the   entry     of    a     final      order        of   removal.           8    U.S.C.

§ 1229a(c)(7)(A), (C) (2012); 8 C.F.R. § 1003.23(b)(1) (2015).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal “based on changed country

conditions, . . . if such evidence is material and was not

available and would not have been discovered or presented at the

previous    proceeding.”          8   U.S.C.       § 1229a(c)(7)(C)(ii)         (2012);

accord 8 C.F.R. § 1003.23(c)(4)(i) (2015).                   The alien bears the

burden of establishing changed country conditions.                      See Wanrong

Lin v. Holder, 771 F.3d 177, 185 (4th Cir. 2014) (noting that

alien’s    burden    “was   to    show   that      country   conditions         in   [his

country] were materially different from those conditions at the

time of his original removal proceedings”);                  In re S-Y-G-, 24 I.

& N. Dec. 247, 253 (B.I.A. 2007).

      We review the denial of a motion to reopen for abuse of

discretion.     8 C.F.R. § 1003.23(b); Mosere v. Mukasey, 552 F.3d

397, 400 (4th Cir. 2009).             The “denial of a motion to reopen is

                                          2
reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable     alien     who      wishes    merely    to    remain    in    the    United

States.”      Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(citations and internal quotation marks omitted).                           The motion

“shall state the new facts that will be proven at a hearing to

be held if the motion is granted and shall be supported by

affidavits         and      other     evidentiary          material.”           8 C.F.R.

§ 1003.23(b)(3) (2015).

      We    also    recognize       three   independent       grounds      on     which    a

motion to reopen removal proceedings may be denied:                             “(1) the

alien has not established a prima facie case for the underlying

substantive        relief    sought;    (2)     the   alien    has   not    introduced

previously unavailable, material evidence; and (3) where relief

is    discretionary,        the     alien   would     not     be   entitled       to   the

discretionary grant of relief.”                  Onyeme v. INS, 146 F.3d 227,

234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S. 94, 104-05

(1988)).      We will “reverse the denial of such a motion only if

the   [Board]      acted     arbitrarily,       irrationally,        or    contrary       to

law.”      Prasad v. Holder, 776 F.3d 222, 225 (4th Cir. 2015).                        Our

review is limited to “the administrative record on which the

order of removal is based.”                 8 U.S.C. § 1252(b)(4)(A) (2012);

Crespin-Valladares v. Holder, 632 F.3d 117, 123 n.3 (4th Cir.

2011).

                                            3
       We conclude that substantial evidence supports the finding

that   Medrano-Gaytan       did    not   establish    a     change    in     country

conditions that would warrant excusing the 90-day time limit for

motions to reopen.         Accordingly, because Medrano-Gaytan’s motion

to reopen was untimely, and he did not show a material change in

country    conditions,      we    deny   the   petition      for    review.      We

dispense    with    oral     argument     because     the    facts     and    legal

contentions   are   adequately       presented   in    the    materials       before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         4